Citation Nr: 0838580	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  00-12 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to September 
1959.

The present matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 decision by the RO 
that denied service connection for heart disease.  In 
November 2003 and February 2005, the Board remanded the case 
for additional development.

When this case was last before the Board in February 2005, 
the issues on appeal included issues relating to the 
evaluation of the veteran's service-connected psychiatric 
disability (then diagnosed as post-traumatic stress disorder 
(PTSD)).  In a subsequent written statement, dated in January 
2007, the veteran indicated that he was satisfied with the 
RO's actions on those issues.  As a result, the Board will 
not consider them further.  See 38 C.F.R. § 20.204 (2008); 
Hamilton v. Brown, 4 Vet. App. 528, 544 (1993) (en banc), 
aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board 
is without authority to proceed on an issue if the claimant 
indicates that consideration of that issue should cease).  
The sole issue for the Board's present consideration is as 
set forth above, on the title page.


FINDINGS OF FACT

1.  The veteran has heart disease; however, the condition 
cannot be medically attributed to any injury, disease, or 
event during active military service or to an already 
service-connected disability.

2.  Cardiovascular-renal disease is not shown to have been 
manifested to a compensable degree during the one-year period 
following the veteran's separation from active duty.




CONCLUSIONS OF LAW

1.  The veteran's heart disease is not the result of disease 
or injury incurred in or aggravated by active military 
service; nor may it be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2008).

2.  The veteran's heart disease is not proximately due to or 
the result of service-connected disability.  38 U.S.C.A. 
§§ 1131, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.310 (2008); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is service connected for PTSD, panic disorder 
with agoraphobia, and major depressive disorder, evaluated as 
30 percent disabling from November 1999 and 50 percent 
disabling from July 2004.  He had a myocardial infarction in 
1991.  He presently seeks to establish service connection for 
heart disease.  He maintains that his currently shown 
problems had their onset in service or, alternatively, that 
they were caused, or have been aggravated, by his service-
connected psychiatric disability.

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in his possession).

The United States Court of Appeals for Veterans Claims has 
held that the VCAA notice requirements apply generally to all 
five elements of a service connection claim; namely, (1) 
veteran status, (2) existence of a disability, (3) a 
connection between the veteran's service and the disability, 
(4) degree of disability, and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Ordinarily, notice with respect to each of these elements 
must be provided to the claimant prior to the initial 
unfavorable decision by the agency of original jurisdiction.  
Id.

In the present case, the Board finds that VA has not entirely 
satisfied its duty to notify.  The record shows that the RO 
sent the veteran VCAA notice letters in April 2001, March 
2004, March 2005, and March 2006.  Those letters were timely, 
inasmuch as they were followed by a re-adjudication of his 
claim in a March 2007 supplemental statement of the case 
(SSOC).  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Taken together, they informed the veteran 
of the information and evidence generally required to 
substantiate a claim for direct or presumptive service 
connection and of his and VA's respective duties for 
obtaining the information and evidence.  They also apprised 
him of the manner in which ratings and effective dates are 
assigned for awards of disability benefits.  However, they 
did not contain any notice of the information and evidence 
necessary to substantiate a claim for secondary service 
connection.

The Board finds, however, that the veteran has not been 
prejudiced by that deficiency.  The evidence of record shows 
that he has been pursuing a theory of secondary service 
connection since at least 2004.  Since that time, he and his 
representative have been provided multiple SSOCs (dated in 
August 2005, April 2006, May 2006, and March 2007) setting 
out the applicable law (38 C.F.R. § 3.310), summarizing the 
evidence, and discussing VA's reasons for denying his claim.  
He and his representative have also expressed an active 
understanding of the principles involved, inasmuch as they 
have gathered evidence to support the claim and have advanced 
supportive argument as well, to include in an Informal 
Hearing Presentation dated in September 2007.  Under the 
circumstances, it is the Board's conclusion that any defects 
in notice have been cured by the veteran's actual and/or 
constructive knowledge of the information and evidence 
necessary to substantiate his claim.  See, e.g., Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (noting that 
the purpose of the VCAA notice requirement is not frustrated 
if, for example, the claimant has actual knowledge of what is 
needed or a reasonable person could be expected to understand 
what is needed).  The fundamental fairness of the 
adjudication has not been affected, and no further corrective 
action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have records of post-service VA and 
private medical treatment, including records from the Vet 
Center located in Salem, Oregon.  A VA examination and 
opinion has also been obtained.  Contrary to the 
representative's assertions, the Board, in its remand of 
February 2005, did not direct that the examination and 
opinion be completed by any particular specialist.  Rather, 
the Board asked only that the veteran be scheduled for an 
"appropriate" VA examination.  That has been done.  The 
Board finds no reason on the current record to doubt the VA 
examiner's competence to perform the functions requested, and 
no reason to request that another examination and/or opinion 
be obtained prior to final adjudication.  See, e.g., 
38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901 (2008).  
No further development action is required.

II.  The Merits of the Appeal

Under the law, service connection is ordinarily warranted 
where the evidence of record establishes that a particular 
injury or disease resulting in disability was incurred in the 
line of duty in the active military service or, if pre-
existing such service, was aggravated thereby.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).  Generally, in 
order to prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  See, e.g., Pond v. 
West, 12 Vet. App. 341, 346 (1999).  However, if certain 
chronic diseases, such as cardiovascular-renal disease, 
become manifest to a degree of 10 percent or more during the 
one-year period following a veteran's separation from active 
service, the condition may be presumed to have been incurred 
in service, notwithstanding that there is no in-service 
record of the disorder.  38 U.S.C.A. § 1112 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection is also warranted where the evidence of 
record shows that a chronic disability or disorder is 
proximately due to, or the result, of an already service-
connected disability.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.310 (2006).  In addition, if the evidence shows 
that a service-connected disability has aggravated (i.e., 
caused a chronic or permanent worsening of) a non-service-
connected condition, compensation is payable for the 
secondary condition for the degree of disability (but only 
that degree) over and above that which existed prior to the 
aggravation.  See, e.g., Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

VA amended its regulation pertaining to secondary service 
connection, effective from October 10, 2006.  See Claims 
Based on Aggravation of a Nonservice-Connected Disability, 71 
Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. 
§ 3.310).  The new regulation appears to place additional 
evidentiary burdens on claimants seeking service connection 
based on aggravation; specifically, in terms of establishing 
a baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
veteran's appeal was already pending when the new provisions 
were promulgated, the Board will consider his appeal under 
the law in effect prior to October 10, 2006.  See, e.g., 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (holding 
that new regulations cannot be applied to pending claims if 
they have impermissibly retroactive effects).

Applying the foregoing laws and regulations to the facts of 
the present case, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for heart disease on either a direct or 
presumptive basis.  The veteran maintains that he was told at 
the time of his discharge from service that he had an 
irregular heart beat.  However, his service medical records 
are completely devoid of any reference to cardiac 
abnormalities.  Indeed, when he was examined for service 
separation in September 1959, it was specifically noted that 
his heart was found to be normal in terms of thrust, size, 
rhythm, and sounds.  His blood pressure was also found to be 
within the normal range (130/76).  Cf. 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note(1) (2008) (indicating that "the 
term hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.").  None of the available 
evidence demonstrates that heart disease or hypertension 
(recognized by regulation as a precursor to cardiovascular 
disease; see 38 C.F.R. § 3.309(a)) was manifested to a 
compensable degree during the one-year period following the 
veteran's separation from active duty.  The evidence does not 
establish that the veteran is himself competent to opine on 
matters of medical causation, see, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (a lay person is 
not competent to offer opinions that require medical 
knowledge), and none of the available medical evidence 
suggest that his current cardiac difficulties can in any way 
be attributed to any event, injury, or disease in service.  
Additionally, with respect to the veteran's recollection that 
he was told at the time of his discharge that he had an 
irregular heartbeat, the Court has held that a veteran's lay 
statements relating what a medical professional told him, 
filtered as they are through a layman's sensibilities, are 
simply too attenuated and inherently unreliable to constitute 
"medical" evidence to support a claim.  See Warren v. 
Brown, 6 Vet. App. 4 (1993).  Simply put, the evidence 
provides no basis for an award of direct or presumptive 
service connection.

The Board also finds that the preponderance of the evidence 
is against the veteran's claim for service connection for 
heart disease as secondary to his service-connected 
psychiatric disability.  The veteran has supplied copies of a 
number of articles pertaining to the relationship between 
psychiatric symptoms and high blood pressure.  An article by 
a physician writing for the Stress Education Center, for 
example, indicates that "[h]igh blood pressure can be a very 
dangerous, and often untreated, symptom of stress."  The 
article states, in part:

[P]erhaps 70% of all high blood pressure problems 
are related to emotional responses to difficult or 
dangerous situations.  When this response becomes 
habituated by your body, the prolonged high blood 
pressure can lead to long term permanent physical 
damage such as hardening of the arteries 
(atherosclerosis), heart, strokes, liver, or 
kidney damage.

An article the veteran obtained from the Internet, entitled 
"Stress and high blood pressure," indicates that blood 
pressure increases when a person is under physical or 
emotional stress; that a person who constantly feels 
"stressed out" may maintain an abnormally high level of 
responsiveness, creating an artificially induced state of 
high blood pressure; that chronic stress increases the risk 
of illness; and that many of the ways people commonly 
"control" their stress, or mask it, contribute to the 
development of high blood pressure.  Articles submitted from 
two other Internet websites (Medscape.com and 
OxfordJournals.org) discuss the potential link between 
coronary artery disease and depression, indicating, in part, 
that the relationship between depression and cardiac illness 
appears to be heavily intertwined and that there is growing 
evidence that depression is an independent risk factor for 
cardiac events.  The veteran has also submitted a copy of a 
Board decision-dated in January 2003 and pertaining to 
another veteran-wherein the Board found that that veteran's 
heart disease was proximately due to or the result of PTSD.

Although the articles and Board decision supplied by the 
veteran suggest there could be a relationship between 
psychiatric disability and heart disease, the materials are 
generic in nature and do not speak to the likelihood that the 
veteran's heart disease is related to his service-connected 
psychiatric disability, in light of his individual 
characteristics, history, and risk factors.  (The record 
shows, for example, that the veteran smoked cigarettes at the 
rate of 1/2 pack per day for over a period of approximately 
40 years.)  However, there are opinions of record from two 
physicians that do speak to that likelihood.  The first 
physician, Thomas F. Clark, M.D., wrote in a May 2000 
clinical report that he believed the major contributors to 
the veteran's heart disease to be smoking and hypertension, 
and that the problems the veteran had in service in 1959 
(pertaining to anxiety) "may have had a very minor effect if 
any."  In a later statement, dated in April 2005, Dr. Clark 
elaborated on his thinking.  He stated, in part:

[The veteran's] major risk factors for heart 
disease are his hypertension and his high 
cholesterol.  These are his major risk factors for 
heart disease.  There is data in the literature 
that says that stress can cause a heart attack, 
but usually it is acute stress at the time, such 
as death of a spouse or child.  If posttraumatic 
stress were a risk factor here, it would have to 
be a minor risk factor compared to his 
hypertension and high cholesterol.

In an April 2005 report, and a subsequent addendum dated in 
June 2005, a VA physician offered another opinion on the 
matter.  Following an examination of the veteran and review 
of the claims file, the physician opined that there was less 
than a 50 percent probability that the veteran's service-
connected psychiatric disability caused or aggravated his 
chronic hypertension and/or heart disease.  In support of his 
opinion, the physician explained that the veteran had a 
positive family history of essential hypertension, was mildly 
obese, drank caffeine, and had cardiovascular risk factors 
other than stress, including hyperlipidemia and a history of 
tobacco abuse.  The physician acknowledged that literature 
submitted by the veteran suggested a possible relationship 
between psychiatric disability and heart disease and/or 
hypertension, but indicated that the connection was 
"speculative" and was not scientifically established to be 
a greater than 50 percent probability.
 
Because the opinions from Dr. Clark and the 2005 VA examiner 
speak to the particular facts of this case, they are more 
probative than the articles and Board decision submitted by 
the veteran, which are more generic in nature and/or pertain 
to another individual.  See also 38 C.F.R. § 20.1303 (2008) 
(indicating that Board decisions are nonprecedential and 
considered binding only with regard to the specific case 
decided).  Both Dr. Clark and the VA examiner appear to be in 
general agreement that, in the veteran's particular case, 
psychiatric symptoms have played a very minor, and largely 
speculative, role in the development and/or aggravation of 
his heart disease.  Of the two opinions, the Board finds that 
the opinion from the VA examiner is the more probative in 
that the VA examiner reviewed the veteran's claims file in 
connection with his opinion and provided a more detailed and 
substantive rationale for his conclusions.  Because the 
weight of the competent and probative evidence specific to 
this case demonstrates that it is unlikely that the veteran's 
service-connected psychiatric disability caused or aggravated 
his heart disease, the claim for secondary service connection 
must be denied.


ORDER

The appeal is denied.



____________________________________________
K. CONNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


